Citation Nr: 0734496	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-27 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a left 
thigh (leg) contusion.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches 
(previously claimed as dizzy spells).

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 
INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In his July 2004 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Member of the Board - 
now called a Veterans Law Judge.  However, the veteran failed 
to appear for his scheduled July 2006 hearing and has not 
explained his absence or requested to reschedule his travel 
Board hearing.  Therefore, the Board considers his request 
for a travel Board hearing withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2007).

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  This regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
'good cause,' fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Like his hearing, the veteran failed to 
report for his scheduled VA examinations in March 2006.




FINDINGS OF FACT

1.  An unappealed November 1996 rating decision denied 
service connection for residuals of a left thigh (leg) 
contusion, concluding the evidence presented did not show a 
current disability linked to the veteran's military service.

2.  The additional evidence received since that November 1996 
rating decision does not relate to an unestablished fact 
necessary to substantiate this claim.

3.  An unappealed April 1975 rating decision denied service 
connection for dizzy spells, concluding there was no 
diagnosis of or treatment for dizzy spells after a car 
accident in question - the supposed cause of these dizzy 
spells.

4.  The additional evidence received since that April 1975 
rating decision does not relate to an unestablished fact 
necessary to substantiate this claim.

5.  An unappealed April 1975 rating decision denied service 
connection for a low back condition, concluding there was no 
record of a relevant injury or treatment after the car 
accident mentioned.

6.  The additional evidence received since that April 1975 
rating decision does not relate to an unestablished fact 
necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The November 1996 rating decision that denied service 
connection for residuals of a left thigh contusion is final.  
38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159 
(2007). 

3.  The April 1975 rating decision that denied service 
connection for headaches and a low back condition is final.  
38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

4.  New and material evidence has not been submitted since 
that decision to reopen these claims.  38 U.S.C.A. §§ 5107, 
5108 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law effective 
November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements are:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
rating from 0 percent to as much as 100 percent based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and impact on employment.  Moreover, consistent 
with the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim, when the evidence that establishes the basis for a 
disability rating that reflects that level of disability was 
submitted, or on the day after the veteran's discharge from 
service if the claim that is within one year after discharge.



Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim. When a content-
complying, but late, notice is provided, a question is raised 
as to whether the claimant was prejudiced by the late notice, 
and the answer to that question depends on the factual 
situation in a particular case.  See, too, Pelegrini II, 18 
Vet. App. at 119-20 (where the Court also held, among other 
things, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
to the extent possible, must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).  See, as well, Mayfield v. Nicholson, 07-7130 
(Fed. Cir. Sept. 17, 2007) (Mayfield IV).  

While the Dingess/Hartman decision talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - the 
type of situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  For example, the notice for an increased 
rating claim needs to include a discussion of the effective 
date element, and the notice for a reopening claim needs to 
discuss both the rating and effective date elements, etc.  
Similarly, even for claims that "fall beyond" the five basic 
elements of a service connection claim, such as special 
monthly compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.



Consistent with these preceding criteria in regard to 
satisfactory implementation of the VCAA's duty to notify and 
assist, the RO has undertaken appropriate measures to inform 
the appellant of the procedures in effect for the continuing 
development of his claims.  Through the issuance to the 
veteran during the pendency of the appeal of notice letters 
in April and July 2003, the August 2003 rating decision 
at issue, and a June 2004 statement of the case (SOC), the 
requirements for content-specific notice as defined under the 
Pelegrini II decision were effectively met.

The August 2003 rating decision and the June 2004 SOC 
provided a discussion as to the additional evidence required 
to substantiate the claims on appeal, i.e., that which would 
constitute "new and material" evidence to reopen the 
previously denied, unappealed claims.  This notice also met 
the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
in terms of specifically apprising the veteran of the 
deficiencies in the evidence when his claims were previously 
denied so he, in turn, would know precisely the kind of 
evidence needed to reopen his claims and address these prior 
evidentiary shortcomings.  See also VA Gen. Couns. Mem., 
para. 2, 3 (June 14, 2006) (wherein VA's Office of General 
Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial).

Here, through its August 2003 rating decision and June 2004 
SOC, the RO indicated to the appellant what would constitute 
new and material evidence in a manner consistent with the 
Kent decision, explaining that the basis of the original 
denial was the absence of evidence showing these conditions 
either were incurred in service and/or had some other 
relationship to his military service.  It was further 
explained that the specific type of additional evidence 
required to reopen his claims (i.e., that which would be 
"material") was competent medical evidence showing that his 
residuals of a left thigh injury, headaches, and a low back 
condition are chronic disorders related to his military 
service.  The August 2003 rating decision and June 2004 SOC 
also informed him that "new" evidence would be evidence 
provided to VA for the first time pertaining to his claims.

Regrettably, the appellant was not provided notice of the 
type of evidence necessary to establish a downstream 
disability rating and effective date in the event his 
underlying service-connection claims are reopened and 
granted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses an issue that has not been 
addressed by the agency of original jurisdiction (AOJ, i.e., 
RO), the Board must consider whether the veteran has been 
prejudiced).  This is nonprejudicial, meaning harmless, error 
since the Board will conclude below that the preponderance of 
the evidence is against reopening the service-connection 
claims, so any questions as to the appropriate disability 
ratings and effective dates to be assigned are rendered moot.  
See, too, Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(where the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial.  In other words, any error in the 
timing or content of VCAA notice is presumed prejudicial, and 
VA has the burden of rebutting this presumption by showing 
the error was not prejudicial to the claimant, i.e., 
harmless, in that it does not affect the essential fairness 
of the adjudication.  To do this, VA must demonstrate:  (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.

In addition to these considerations as to the content of the 
notice provided, the relevant notice information must also 
have been timely sent.  The Court in Pelegrini II prescribed 
as the legal definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the 
initial adjudication of the claim on appeal.  See also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Here, the 
issuance of the June 2006 VCAA letter was subsequent to the 
August 2003 rating decision on appeal that adjudicated the 
appellant's current pending petition to reopen.  This was not 
consistent with the preferred sequence of events specified in 
Pelegrini II.



This notwithstanding, the RO has nonetheless taken sufficient 
measures in this instance to assist with the development of 
the appellant's claims, such that any defect in the timing of 
the notice did not have any detrimental impact upon the 
continuing adjudication of them.  Following the issuance of 
the above-referenced June 2006 VCAA notice letter, the 
veteran was offered a travel Board hearing to provide sworn 
testimony in support of his claims and to submit additional 
private and VA treatment records.  However, as mentioned, he 
failed to appear for his hearing and, for that matter, his 
medical evaluations too.  His failure to identify and/or 
submit any additional evidence in response to his June 2006 
VCAA letter (containing the Dingess information concerning 
the downstream disability rating and effective date elements 
of his claims) in turn means there was no reason for the RO 
to go back and readjudicate his claims.  See, e.g., Medrano 
v. Nicholson, 21 Vet. App. 165, 172 (2007) (where after VA 
provides a content-compliant VCAA notice (on all requisite 
notice elements) - albeit in an untimely manner - and a 
claimant subsequently informs VA there is no further evidence 
to submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication).

The Board therefore finds that, regardless of the timing of 
the VCAA notice, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See again Mayfield, 19 Vet. App. at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006), 07-7130 (Fed. Cir. Sept. 
17,2007).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the appellant with the development of his 
claims.  Already on file prior to the appellant's more recent 
petition to reopen were records pertaining to his medical 
treatment, surgical reports from Bramberg County Memorial 
Hospital dated in January 1981, a police report dated in 
January 1975, his service medical records, and several 
statements from him personally.  In further support of his 
claim, he has continued to provide additional personal 
statements and records verifying a repair of the large muscle 
hernia of the left mid tibial area in January 1981.

In addition, attempts were made to obtain relevant records 
from the local VA Medical Center (VAMC) in Columbia - also 
referred to as the DORN VAMC, and from Dr. J.P.R., but the RO 
received a negative response from both of these sources.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will determine 
whether there is new and material evidence to reopen the 
claims.

I.  Residuals of a Left Thigh Injury

As mentioned, the veteran believes he has residuals of a left 
thigh injury as a result of a car accident in service.  
However, the Board must first determine whether new and 
material evidence has been submitted to reopen this claim 
since the RO previously considered, and denied, this claim in 
November 1996 and the veteran did not timely appeal that 
initial decision.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).

The relevant evidence on file at the time of the RO's 
November 1996 decision consisted of the veteran's service 
medical records, the report of a VA examination and 
orthopedic evaluation in April 1975, and hospital reports 
from Bramberg County Memorial Hospital dated in January 1981.  
In denying the claim, the RO explained that this evidence did 
not show a then current disability related to the veteran's 
military service.  He was notified of that November 1996 
rating decision and of his appellate rights in a letter dated 
that same month, and he did not appeal.  Therefore, that 
November 1996 rating decision is final and binding on him 
based on the evidence then of record and not subject to 
revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In March 2003, the veteran filed a petition to reopen this 
claim.  Therefore, the Board must determine whether new and 
material evidence has been submitted since the prior, final, 
November 1996 rating decision to permit doing this.

Under VA law and regulations, if the veteran presents or 
secures new and material evidence the Secretary shall reopen 
and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108.  When determining whether a claim should 
be reopened, the Board performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
that the duty to assist has been fulfilled.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins), overruled on other grounds sub 
nom. Winter v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); 
Elkins, supra.  The second step becomes applicable only when 
the preceding step is satisfied.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).  



VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim is 
the evidence that has been added to the record since the 
final November 1996 rating decision.  Since that decision, 
the veteran has submitted the operative record for his hernia 
muscle repair, the military accident report, a drawing of the 
accident, the military police traffic accident investigation 
report, and his personal lay statements.

It is critically important for the veteran to understand that 
treatment for a hernia muscle repair in January 1981, several 
years after service, does not provide a basis to reopen his 
claim.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are not sufficient to reopen claim for service connection 
based on new and material evidence).  Although these 
additional records are "new," since they were not on file 
for consideration at the time of the prior November 1996 
rating decision, they still are not material to the central 
issue in this case, i.e., whether he has chronic (meaning 
permanent) residuals of a left thigh injury due to a car 
accident in service.  There is no mention or other suggestion 
of a correlation between the treatment in 1981 for the hernia 
muscle repair and any injury earlier sustained in the car 
accident during service.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  Hence, this additional evidence, either by 
itself or in connection with evidence already in the file, 
does not relate to an unestablished fact necessary to 
substantiate this claim.  See 38 C.F.R. § 3.156.



The only other evidence in support of the veteran's claim 
consists of his personal lay statements.  And in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Further, he 
merely reiterates arguments he made before the RO denied his 
claim in November 1996 - that a chronic condition resulted 
from his left thigh injury in service, so simply repeating 
these same arguments is not new evidence.  Cf. Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 
(1992).

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, November 1996 rating 
decision that denied service connection for residuals of a 
left thigh injury.  Therefore, the Board must deny his 
petition to reopen this claim.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Headaches and a Low Back Condition

The veteran also contends he has headaches and a low back 
condition as a result of the car accident in service.  
However, the Board must first determine whether new and 
material evidence has been submitted to reopen these claims 
since the RO previously considered, and denied, them in April 
1975 since the veteran did not timely appeal that initial 
decision.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

The relevant evidence on file at the time of that prior April 
1975 decision consisted of the veteran's service medical 
records and the report of a VA examination and orthopedic 
evaluation in April 1975.  In denying these claims, the RO 
explained that his VA examination after the accident found no 
record of injury to his lower back or treatment for dizzy 
spells (which he now describes as headaches).  


He was notified of that April 1975 rating decision and of his 
appellate rights in a letter sent the following month, and he 
did not appeal.  Hence, that April 1975 rating decision is 
final and binding on him based on the evidence then of record 
and not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In May 2003, the veteran filed a petition to reopen these 
claims.  Therefore, the Board must determine whether new and 
material evidence has been submitted since the prior, final, 
April 1975 rating decision to permit doing this.

The governing statutes and regulations are the same as those 
used to decide the claim concerning the veteran's left thigh 
(leg).

Since the prior April 1975 decision in question, the veteran 
has submitted outpatient treatment records from Bramberg 
County Memorial hospital, the operative record for his hernia 
muscle repair, the military accident report, a drawing of the 
accident, and the military police traffic accident 
investigation report.  

Again, though, merely presenting evidence of current 
treatment is not reason to reopen these claims.  See Morton 
v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).  Although these additional 
records are "new," in the sense they did not exists or were 
not on file for consideration at the time of the prior April 
1975 rating decision, they still are not material insofar as 
suggesting any current disability is related to the veteran's 
military service - and, more specifically, to any injury he 
may have sustained in the car accident in question.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  Indeed, these 
records provide no evidence of treatment for or diagnoses of 
headaches or a low back condition after service.  
Consequently, this additional evidence, either by itself or 
in connection with evidence already in the file, does not 
relate to an unestablished fact necessary to substantiate 
these claims.  See 38 C.F.R. § 3.156.

The only other evidence in support of the veteran's claims 
consists of his personal lay statements.  And in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Further, he 
merely reiterates arguments he made before the RO denied his 
claim in April 1975 - that there is a correlation between 
his headaches and low back condition and service, so simply 
repeating these same arguments is not new evidence.  See 
again Bostain and Reid, cited above.

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, April 1975 rating decision 
that denied service connection for headaches and a low back 
condition.  Therefore, the Board must deny his petition to 
reopen these claims.  In the absence of new and material 
evidence, the benefit-of-the-doubt rule does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petitions to reopen the claims for service connection for 
a left thigh (leg) contusion, headaches (previously claimed 
as dizzy spells), and a low back condition are denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


